OPINION
Before BRYNER, C.J., and COATS and SINGLETON, JJ.
SINGLETON, Judge.
Dana Witt was convicted upon a plea of nolo contendere of one count of refusal to submit to a chemical test of breath, AS 28.35.032(a), and one count of driving with suspended operator’s license, AS 28.15.-291(a).1 Each offense is a class A misdemeanor with a maximum potential sentence of one-year of incarceration. AS 28.35.-032(f), AS 28.15.291(d), and AS 12.55.135(a). Witt received consecutive sentences of 365 days for the two offenses with 180 days suspended from the total sentence. He thus has a composite sentence of twenty-four months with six months suspended. Witt appeals, contending that the sentence is excessive. We affirm. The sentence imposed was not clearly mistaken. McClain v. State, 519 P.2d 811, 813-14 (Alaska 1974). Prior to committing these offenses, Judge Cline found Witt had five prior driving while intoxicated convictions and at least four prior driving with suspended license convictions. At the time he committed this offense, Witt was on probation for a prior driving while intoxicated and driving with suspended license conviction. Under the circumstances Judge Cline did not err in characterizing Witt as a worst offender. See Sandahl v. Anchorage, 670 P.2d 716, 717-18 n. 2 (Alaska App.1983). Furthermore, Judge Cline did not err in imposing this sentence. Wilson v. State, 680 P.2d 1173, 1179 (Alaska App. 1984).
The sentences of the district court are APPROVED and AFFIRMED.

. We grant Witt’s motion to reinstate this appeal.